      Case 1:20-cv-11032-NMG Document 38 Filed 08/02/21 Page 1 of 7



                    United States District Court
                      District of Massachusetts


                                    )
Converse Inc.,                      )
                                    )
          Plaintiff,                )
                                    )
          v.                        )     Civil Action No.
                                    )     20-11032-NMG
Steven Madden, Ltd.,                )
                                    )
          Defendant.                )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises out of a dispute between Converse Inc.

(“Converse” or “plaintiff”) and Steven Madden, Ltd. (“Madden” or

“defendant”) over the design of sneakers sold by Madden which

allegedly infringe on patents held by Converse.        Pending before

the Court is the motion of defendant to dismiss, in part, Count

I of plaintiff’s complaint pursuant to Fed. R. Civ. P. 12(b)(6).

I.   Background

     Converse is a manufacturer of footwear headquartered in

Boston, Massachusetts.    Its “Run Star Hike” sneaker was

introduced in London in 2018 and released for sale in the United

States in 2019.   Converse has filed applications and obtained

patents related to the design of that sneaker, including U.S.

                                  -1-
      Case 1:20-cv-11032-NMG Document 38 Filed 08/02/21 Page 2 of 7



Design Patent Nos. D873,547 (“the ‘547 Patent”) and D874,106

(“the ‘106 Patent”).

     Madden, based in New York, manufactures footwear, handbags

and accessories.   In the spring of 2020, it began selling two

brands of sneakers relevant to the instant action: “the Madden

Girl Winnona Flatform HighTop Sneaker” (“the Winnona Sneaker”)

and the “Shark Sneaker.”    Converse notified Madden on three

separate occasions in March, April and May, 2020 that, in its

opinion, the Winnona and Shark Sneakers infringe on the ‘547 and

‘106 Patents and to cease and desist from such infringement.

Madden refused and continued to sell the purportedly infringing

sneakers.

     Converse filed suit in this Court in May, 2020, asserting

two counts against Madden for infringement of the ‘106 Patent by

the Winnona and Shark Sneakers (Count I) and infringement of the

‘547 Patent by the Shark Sneaker (Count II) in violation of 35

U.S.C. § 271.   In September, 2020, Madden filed a motion to

dismiss Count I as it pertains to the Winnona Sneaker for

failure to state a plausible claim of infringement.




                                  -2-
       Case 1:20-cv-11032-NMG Document 38 Filed 08/02/21 Page 3 of 7



II.   Motion to Dismiss

      A.   Legal Standard

      To survive a motion to dismiss, a claim must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).       In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference and matters of which judicial notice

can be taken. Nollet v. Justices of Trial Court of Mass., 83 F.

Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st

Cir. 2000).

      Furthermore, the Court must accept all factual allegations

in the claim as true and draw all reasonable inferences in the

claimant’s favor. Langadinos v. Am. Airlines, Inc., 199 F.3d 68,

69 (1st Cir. 2000).     If the facts in the claim are sufficient to

state a cause of action, a motion to dismiss must be denied. See

Nollet, 83 F. Supp. 2d at 208.

      Although a court must accept as true all the factual

allegations in a claim, that doctrine is not applicable to legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Threadbare recitals of legal elements which are supported by


                                   -3-
      Case 1:20-cv-11032-NMG Document 38 Filed 08/02/21 Page 4 of 7



mere conclusory statements do not suffice to state a cause of

action. Id.

     B.   Application

     Madden seeks dismissal of Count I as it relates to the

Winnona Sneaker.   It contends that the patent infringement claim

is facially implausible because the tread design on the sole of

the Winnona Sneaker, which extends the full length of the shoe,

cannot infringe on the substantially different tread design

claimed in the ‘106 Patent because the latter covers only the

rear portion of the sole.     Converse responds that it is

premature to presume the necessary claim construction and, in

any event, Madden has presented no evidence to establish that

the claimed and accused designs are clearly dissimilar.

     Courts may dismiss claims of design infringement on Rule

12(b)(6) motions where it finds that no reasonable fact-finder

could find infringement as a matter of law. See MSA Prods. v.

Nifty Home Prods., 883 F. Supp. 2d 535, 540 (D.N.J. 2012)

(collecting cases).    To make a determination as to design

infringement, courts ask whether an

     ordinary observer . . . would be deceived into believing
     that the accused product is the same as the patented
     design.




                                  -4-
      Case 1:20-cv-11032-NMG Document 38 Filed 08/02/21 Page 5 of 7



Steven Madden, Ltd. v. Laurent, No. 18-CV-7592, 2019 U.S. Dist.

LEXIS 77863, at *5 (S.D.N.Y. May 8, 2019) (quoting Crocs, Inc.

v. Int’l Trade Comm’n, 598 F.3d 1294, 1303 (Fed. Cir. 2010)).

Conducting such an analysis involves a “side-by-side” comparison

of the design patent illustrations with photographs of the

accused product. Id. at *7.     Dismissal is appropriate where no

ordinary observer could determine that the two designs are

substantially the same. See MSA Prods., 883 F. Supp. 2d at 541.

     The parties have provided illustrations of the ‘106 Patent

and photographs of the allegedly infringing Winnona sneaker in

the complaint and the pleadings related to the instant motion.

Comparing those images side-by-side, it is clear that they are

not “plainly dissimilar” to the point of warranting dismissal of

Converse’s claims. See Silverman v. Attilio Giusti Leombruni

S.P.A., No. 15 Civ. 2260, 2016 U.S. Dist. LEXIS 20775, at *3

(S.D.N.Y. Feb. 19, 2016).     Instead, it is possible that an

ordinary consumer would be confused or deceived into believing

that the accused product is the patented design.

     The patent illustration and the Winnona sneaker are

virtually identical in many ways, including with respect to the

rear sole tread pattern which constitutes plaintiff’s claimed

design.   The only obvious difference between the two designs is



                                  -5-
      Case 1:20-cv-11032-NMG Document 38 Filed 08/02/21 Page 6 of 7



that the tread pattern extends the full length of the Winnona

sneaker while the tread pattern is missing from the middle of

the sole in the ‘106 Patent.     That the designs are not identical

is not, however, dispositive of the instant motion because a

finding of infringement requires only that the accused design

and the patented design be “substantially the same.” Laurent,

2019 U.S. Dist. LEXIS 77863, at *6.

     The cases cited by Madden in support of dismissal are

easily distinguishable.    In Silverman, the Court found the

patented and accused designs to be “plainly dissimilar” because

they were used on different kinds of shoes, covered different

portions of the soles of the shoes and used different forms of

camouflage. 2016 U.S. Dist. LEXIS 20775, at *6-7.        Similarly, in

Laurent, the Court held that patent infringement had not been

plausibly alleged where the patented design was a high-heeled

shoe and the accused design was a flat sandal. 2019 U.S. Dist.

LEXIS 77863, at *7-8.    Finally, in MSA Prods., the patented

storage unit was a different shape and size than the allegedly

infringing product.    By contrast, the ‘106 Patent and the

Winnona sneaker are the same kind of shoe and the design

involves the same pattern of tread.




                                  -6-
      Case 1:20-cv-11032-NMG Document 38 Filed 08/02/21 Page 7 of 7



     Because of the substantial similarities between the designs

at issue in this case, the dismissal of part of Count I is

unwarranted at this early stage in the litigation.

                                 ORDER

     For the foregoing reasons, the motion of defendant Steven

Madden, Ltd. to dismiss Count I of the complaint, in part,

(Docket No. 19) is DENIED.




So ordered.

                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated August 2, 2021




                                  -7-
